DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avouris et al. (US 2012/0056161 A1; hereinafter “Avouris”).
Regarding Claim 1, referring to at least Figs. 8-8A and related text, Avouris teaches a field-effect transistor comprising: a semiconductor film (20) formed on a base (8) (paragraphs 25-28); a gate insulating film (a combination of 30 and 40) formed on a part of the semiconductor film (paragraphs 29-36); a gate electrode (a combination of 50 and 60) formed on the gate insulating film (paragraphs 37-42); a conductive film (70) formed on the gate electrode (paragraphs 50-54); and a source electrode (72) and a drain electrode (74) are formed on the base in contact with the semiconductor film (fig. 8 and paragraphs 50-54), wherein a 
Regarding Claim 2, Avouris teaches wherein the field-effect transistor is a top-gate field-effect transistor (fig. 10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Avouris as applied to claim 1 above, and further in view of Imoto et al. (US 2012/0097942 A1; hereinafter “Imoto”).
Regarding Claim 8, teaching of Avouris has been discussed above except that the semiconductor film includes an oxide semiconductor.  Imoto teaches a field-effect transistor (at least figs. 1A-1C and related text), comprising: a semiconductor film (106) formed on a base (100), wherein the semiconductor film includes oxide semiconductor (figs. 1A-1C and paragraph 54).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Avouris with that of Imoto in order to form the semiconductor film for the transistor with readily available semiconductive material choice well known in the art having predictable semiconductor material properties. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Avouris as applied to claim 1 above, and further in view of Sone et al. (US 2012/0248451 A1; hereinafter “Sone”).
Regarding Claim 9, teaching of Avouris has been discussed above including the field-effect transistor.  However, Avouris does not explicitly disclose a display using the field-effect transistor.  Sone teaches a display element (paragraphs 1 and 205-210.  For example, an electroluminescence display) comprising: a driving circuit (paragraph 207); and a light control element (250) configured to control light output in accordance with a driving signal from the driving circuit, wherein the light control element is driven by the field-effect transistor according to claim 1 (fig. 16 and paragraphs 205-210, 235).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Avouris teaching the transistor as discussed above with that of Sone teaching the display comprising the transistor in order to readily utilize the transistor as a switching/driving element in the image display semiconductor technology.    
Regarding Claim 10, Sone teaches wherein the light control element is an electroluminescent element, an electrochromic element, a liquid crystal element, an electrophoretic element, or an electrowetting element (paragraphs 205-210).
Regarding Claim 11, Sone teaches a display device comprising: a display unit in which a plurality of display elements are arranged, each of the plurality of display elements being the display element according to claim 9, and a display control unit configured to control the plurality of display elements individually (paragraphs 205-210, 236, and 258).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Avouris in view of Imoto.
Regarding Claim 13, Avouris teaches a method for producing a field-effect transistor, comprising: forming a semiconductor film (20) on a base (8) (paragraphs 25-28); forming a gate insulating film (a combination of 30 and 40L) on a part of the semiconductor film (fig. 4 and paragraphs 29-36); forming a gate electrode (a combination of 50 and 60) on the gate insulating film (paragraphs 37-42); forming a conductive film (70) formed on the gate electrode (paragraphs 50-54); patterning the gate electrode and the gate insulating film by etching (fig. 7 and paragraphs 37-49); and forming a source electrode (72) and a drain electrode (74) on the base, in contact with the semiconductor film (fig. 8 and paragraphs 50-54), wherein, in the forming of the source electrode and the drain electrode, the source electrode and the drain electrode are formed such that a thickness of the source electrode and the drain electrode is smaller than a total thickness of the gate insulating film and the gate electrode (fig. 8, a thickness of 72 and 74 is smaller than a total thickness of 30, 40, 50, and 60 combined), the source electrode and the drain electrode cover a portion of the semiconductor film and are spaced apart from each other by a predetermined distance, thereby forming a channel that separates the source electrode and the drain electrode (fig. 8, 72 and 74 cover side portions of 20 and are spaced apart from each other horizontally as shown in fig. 8 by a distance, which is a 
While Avouris teaches patterning the gate electrode and the gate insulating film by etching (fig. 7 and paragraphs 37-49) as discussed above, Avouris does not explicitly disclose etching using a same mask.  Nevertheless, one skilled in the art would recognize that patterning the gate electrode and the gate insulating film by etching using the same mask is a routine skill in the art, which would be used prior to any subsequent fabrication steps such as a lateral recessing step in Avouris as shown in fig. 6.  For example, this is evidenced by Imoto teaching a method of producing a field-effect transistor (at least figs. 5A-5E and related text), comprising: forming patterned gate insulating layer 112 and gate electrode 114 by using the same mask (fig. 5C and paragraph 145).  Therefore, it would have been obvious to one of ordinary skill in the art .     

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829